  Case 16-13851-JDW         Doc 55     Filed 08/04/20 Entered 08/04/20 14:31:11           Desc Main
                                      Document      Page 1 of 1

   ____________________________________________________________________________
                                                      SO ORDERED,




                                                      Judge Jason D. Woodard
                                                      United States Bankruptcy Judge


          The Order of the Court is set forth below. The case docket reflects the date entered.
   ____________________________________________________________________________
                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                        THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                     CHAPTER 13 CASE NO.:16-13851
      MICHAEL DEWAYNE LUMPKIN

       ORDER DIRECTING EMPLOYER TO WITHHOLD DEDUCTIONS FROM PAY
               AND DIRECTING PAYMENT TO CHAPTER 13 TRUSTEE

        The above-named Debtor(s) filed a Chapter 13 Petition on 10/31/2016, which subjected all of the
Debtor’s wages, salary, or commissions to the jurisdiction of the Court while this case is pending. The
employer of the Debtor is subject to orders from this Court directing the employer to withhold and remit
a certain amount of the Debtor’s wages to the duly appointed Chapter 13 Trustee pursuant to 11 U.S.C. §
1325(c) in order to fund the Debtor’s Chapter 13 case.

        IT IS, THEREFORE, ORDERED, that ASHLEYS FURNITURE, 15900 HWY 15 NORTH,
ATTN: PAYROLL, RIPLEY, MS 38663, the employer of the Debtor, is hereby directed to pay to the
Chapter 13 Trustee the sum of $ 153.00 WEEKLY commencing the next pay period following receipt
of this Order. All payments should be made payable to Terre M. Vardaman, Chapter 13 Trustee, P.
O. Box 1985, Memphis, TN, 38101-1985.

        IT IS FURTHER ORDERED, that ASHLEYS FURNITURE is hereby directed to withhold said
sum from the Debtor’s wages, after deducting the amount necessary to pay withholding and Social
Security taxes, pensions, union dues (if any), retirement contributions, or child support deductions, and
to remit said sum to the Chapter 13 Trustee.

       IT IS FURTHER ORDERED, that ASHLEYS FURNITURE shall immediately cease and
discontinue withholding and remitting any funds to pay any wage garnishments.

        IT IS FURTHER ORDERED, that ASHLEYS FURNITURE shall withhold and remit said sum
to the Chapter 13 Trustee until further order of this Court.

                                        ##END OF ORDER##

       ASHLEYS FURNITURE
       15900 HWY 15 NORTH
       ATTN: PAYROLL
       RIPLEY, MS 38663
